Opinion issued February 11, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00993-CV
                          ———————————
  WATER RELEASE VICTIMS OF NORTHEAST HOUSTON, Appellant
                                      V.
            THE TEXAS WATER DEVELOPMENT BOARD
        AND THE SAN JACINTON RIVER AUTHORITY, Appellees


            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1139564


                         MEMORANDUM OPINION

      Appellant, Water Release Victims of Northeast Houston, has filed an

unopposed motion to dismiss this appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2